Citation Nr: 0103965	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent (non- 
compensable) assigned in conjunction with the original grant 
of service connection for a degenerative arthritis of the 
lumbar spine.

2.  Entitlement to service connection for arthritis of the 
left knee on a secondary basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from September 1951 to 
June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1997 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA).  

A hearing was held at the RO in September 1997.

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a left hip disability, claimed as secondary to 
a service-connected right knee disability was denied by the 
Board in an August 1999 decision.  Thus this issue is not 
currently before the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In a March 1999 rating action the RO granted service 
connection for arthritis of the lumbar spine on the basis 
that the service connected right knee disability was 
aggravating the arthritis of the spine.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service- 
connected condition, but could also be granted where a 
service- connected disability had aggravated a nonservice- 
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 
Vet.App. 439 (1995).  The RO assigned a non-compensable 
rating.  The Board is of the opinion that a specialized VA 
examination is warranted.

The Court has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veteran's range of motion at the time without considering his 
functional loss on use due to flare-ups.  In addition, the 
Court stated that 38 C.F.R. § 4.45 (2000) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination. DeLuca v. Brown, 8 Vet.App. 202, 205 (1995).  

Accordingly, this case is REMANDED for the following:

1.  A VA examination by an orthopedic 
specialist should be conducted in order to 
determine the degree of the to the 
degenerative arthritis of the lumbar spine 
caused by the service connected right knee 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished at this time, including x-
rays.  The examiner is requested to obtain 
an occupational history.  It is requested 
that the examination include range of 
motion testing.  The examiner is requested 
to state the normal range of motion of 
involved areas.

Additionally, the orthopedist should be 
requested to determine whether the 
disability resulted in weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion loss or 
favorable or unfavorable ankylosis.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  Following the 
examination, it is requested that the 
examiner, to the extent possible, identify 
the degree of aggravation and associated 
symptoms of the degenerative arthritis of 
the lumbar spine caused by the service 
connected right knee disorder.  Allen, 
supra.  If this cannot be accomplished, 
the examiner should so state.  A complete 
rational for any opinion expressed should 
be included in the examination report.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  Thereafter, the RO should readjudicate 
the issues in appellate status, to include 
consideration of staged ratings as set 
forth in Fenderson v. West, 12 Vet. App. 
119 (1999).  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




